Case: 3:19-cv-00003-jdp Document #: 121 Filed: 09/23/20 Page 1 of 12




                     United States District Court for the Western
                                   District of Wisconsin
                                   Case No.    19-cv-00003

       Wendy Alison Nora,
       successor by assignment
       from Roger Peter Rinaldi,                        NOTICE OF APPEAL
       Plaintiff,
       v.


       State of Wisconsin, et al,
       Defendants.


       Notice is hereby given that Wendy Alison Nora, successor by
       assignment from Roger Peter Rinaldi, Plaintiff, in the above named
       case, hereby appeals to the United States Court of Appeals for the
       Seventh Circuit from the orders entered in this action on the         24th
             th
       and 26 days of August, 2020.            The Orders from which this appeal    (',


       is taken are attached hereto as Exhibits 1 and         2, respectively.

       Dated at Madison, Wisconsin this           23rd day of September, 2020.



                      �m_U
                        ACCESS LEGAL SERVICES, LLC**
                         310 Fourth Avenue South,        5010
                                                           Suite
                              Minneapolis, Minnesota55415
                                 VOICE (612) 333-4144 .
                                  FAX (612) 206-3170
                             accesslegalservices@gmail.com

       * Not admitted to practice law in Minnesota or Wisconsin
       Admitted to practice before the United States Supreme Court only
       **Providing research, investigative, technical,
       document and filing services upon the request
       of and at the direction of qualified attorneys in
       all U.S. states, except the State of Wisconsin
Case: 3:19-cv-00003-jdp Document #: 121 Filed: 09/23/20 Page 2 of 12




                      EXHIBIT 1
        Case:
        Case:3:19-cv-00003-jdp
              3:19-cv-00003-jdp Document
                                Document#:
                                         #:121
                                            115 Filed:
                                                Filed:09/23/20
                                                       08/24/20 Page
                                                                Page31of
                                                                       of12
                                                                          5



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    ROGER PETER RINALDI,

                               Plaintiff,
         v.

    STATE OF WISCONSIN,
    WISCONSIN SUPREME COURT,
    PATIENCE D. ROGGENSACK,
                                                                            ORDER
    WISCONSIN OFFICE OF LAWYER REGULATION,
    KEITH SELLEN, TRAVIS J. STIEREN,
                                                                           19-cv-3-jdp
    ROBERT J. KASIETA,
    THERON EDWARD PARSONS, IV,
    EDWARD A. HANNAN, JAMES J. WINIARSKI,
    MARK W. RATTAN, LITCHFIELD CAVO, LLP,
    STEPHANIE L. DYKEMAN,
    WELLS FARGO BANK, N.A., and BRAD SCHIMEL,

                               Defendants.


        The nominal plaintiff in this case is Roger Peter Rinaldi, who alleged that lawyers

admitted to the Wisconsin bar are involved in a conspiracy to allow mortgage lenders or

servicers to use fabricated documents to foreclose upon homeowners such as Rinaldi and his

wife. Rinaldi claims to have transferred his interest in his claims in this lawsuit to former

co-plaintiff Wendy Alison Nora, who then litigated Rinaldi’s claims before I dismissed the

case.1 Dkt. 102. Currently before the court is Nora’s motion under Federal Rule of Civil

Procedure 59(e) to alter or amend the judgment entered in defendants’ favor. Dkt. 104.


1
  As I previously stated, Rinaldi’s transfer of his interest in his claims is an attempt to
circumvent the suspension of Nora practicing law in this court. See Dkt. 102, at 5–6. It’s
unnecessary to litigate the validity of the transfer in connection with this case because Rinaldi’s
claims and Nora’s Rule 59 motion are meritless. Nora’s Wisconsin law license was recently
suspended by the Wisconsin Supreme Court for a period of two years, in part for Nora’s actions
in representing the Rinaldis in proceedings prior to this lawsuit. See In the Matter of Disciplinary
Proceedings Against Wendy Alison Nora, Attorney at Law, No. 2015AP2442-D, 2020 WI 70. The
       Case:
       Case:3:19-cv-00003-jdp
             3:19-cv-00003-jdp Document
                               Document#:
                                        #:121
                                           115 Filed:
                                               Filed:09/23/20
                                                      08/24/20 Page
                                                               Page42of
                                                                      of12
                                                                         5



       Rinaldi was part of a lawsuit filed jointly by him, his lawyer Nora, and a video journalist

named Christopher King. Together they alleged that when homeowners complained to the

state’s Office of Lawyer Regulation (OLR), staff wouldn’t investigate those claims because they

were part of the conspiracy to conceal rampant fabrication of documents in foreclosure

proceedings. Instead, OLR investigated Nora, which resulted in her suspension from the

Wisconsin bar. King says that when he attended one of Nora’s disciplinary hearings to record

it, he was physically assaulted by a mortgage servicer’s lawyer. Their lawsuit was removed to

this court from the circuit court for Dane County, Wisconsin and the individual plaintiffs’

claims were severed from each other’s by District Judge William M. Conley before he recused

himself in Rinaldi’s case.

       I then dismissed Rinaldi’s case because he failed to state a plausible claim for violations

of the Racketeer Influenced and Corrupt Organizations Act (RICO) or the Wisconsin

Organized Crime Control Act (WOCCA), and because he didn’t plausibly allege any harm to

himself other than the foreclosure of his property, which had already been ruled valid in state

court litigation and was an issue I was barred from reconsidering under the doctrine of issue

preclusion. Dkt. 102, at 6–10. Rule 59(e) permits a court to amend a judgment only if the

moving party demonstrates a manifest error of law or fact or presents newly discovered

evidence. See, e.g., Miller v. Safeco Ins. Co. of Am., 683 F.3d 805, 813 (7th Cir. 2012). Nora fails

to demonstrate either of those things here, so I’ll deny her motion.

       Nora says that I was incorrect in considering a document she called an “objection” to

Judge Conley’s January 23, 2019 order as a motion for reconsideration of that order, and that



suspension of Nora’s privilege to practice in this district is automatic. The court will enter a
separate order regarding discipline to be imposed on Nora.


                                                 2
       Case:
       Case:3:19-cv-00003-jdp
             3:19-cv-00003-jdp Document
                               Document#:
                                        #:121
                                           115 Filed:
                                               Filed:09/23/20
                                                      08/24/20 Page
                                                               Page53of
                                                                      of12
                                                                         5



she filed that objection in Rinaldi’s case for informational purposes only (she filed it in her own

case and King’s case as well). In treating the document as a motion for reconsideration I

understood that Nora did not intend the document to be a motion in Rinaldi’s case, but I

stated, “Nonetheless, I will consider some of the issues Nora raises in the filing, because if I

were to void any of Judge Conley’s earlier rulings [in Nora’s case], it might affect Rinaldi’s

case.” Dkt. 102, at 4–5. In any event, I denied the motion for reconsideration, and Nora does

not challenge the substance of those rulings in her Rule 59 motion. So there is no error

warranting amendment of the judgment.

       Prior to the case’s dismissal, groups of defendants had filed several motions to dismiss.

Nora wants to know which of the defendants’ arguments I agreed with in dismissing the case:

she contends that “it is unknown what the grounds were for such unidentified party’s

unspecified Motion to Dismiss upon which the District Court dismissed the First Amended

Complaint in this action,” Dkt. 104, at 3. But I explicitly stated that I “retain the inherent

authority to dismiss cases sua sponte.” Dkt. 102, at 6 (citing, among other cases, Mallard v.

U.S. Dist. Ct., 490 U.S. 296, 307–08 (1989) (in forma pauperis statute “authorizes courts to

dismiss a ‘frivolous or malicious’ action, but there is little doubt they would have power to do

so even in the absence of this statutory provision”)). I also stated that “it is unnecessary to

consider all of the arguments raised by defendants in their various motions” and that “[o]n my

own motion, I will dismiss all of Rinaldi’s claims because of several glaring problems with his

allegations.” Id.

       Nora also contends that I ignored the joint plaintiffs’ pending motion for leave to file a

second amended complaint, id. at 5, and she contends that I did not articulate any reasoning

in dismissing the case, id. at 6. Nora is incorrect about both of those points. I noted that the


                                                3
      Case:
      Case:3:19-cv-00003-jdp
            3:19-cv-00003-jdp Document
                              Document#:
                                       #:121
                                          115 Filed:
                                              Filed:09/23/20
                                                     08/24/20 Page
                                                              Page64of
                                                                     of12
                                                                        5



then-joint plaintiffs had filed a proposed second amended complaint that was still pending

when Judge Conley severed the individual plaintiffs’ cases, and I considered Rinaldi’s

allegations in both the operative first amended complaint and the proposed second amended

complaint before dismissing the case for his failure to state any plausible claims for relief.

Dkt. 102, at 6–10. Nora asks me to articulate the grounds for my dismissal of Rinaldi’s claims,

going so far to include a “motion for findings” under Federal Rule of Civil Procedure 52(a)(5),

although she concedes that this rule does not apply to an order at the motion-to-dismiss stage.

       Regardless, my reasoning for dismissing the case is in my opinion: neither of Rinaldi’s

amended complaints included allegations plausibly supporting his extraordinary theory that

state OLR officials, mortgage servicers, and the servicers’ lawyers conspired to conceal

fabrication of mortgage documents and other evidence. His claims were also barred by the

doctrine of issue preclusion, because state and federal courts had already concluded that his

foreclosure was not fraudulent. And he did not have standing to pursue claims about OLR’s

investigations or about OLR staff’s conduct in disciplinary proceedings against Nora. Nora does

not raise a substantive objection to my reasoning, and so she has failed to demonstrate a

manifest error of law. I will deny her Rule 59 motion.




                                              4
      Case:
      Case:3:19-cv-00003-jdp
            3:19-cv-00003-jdp Document
                              Document#:
                                       #:121
                                          115 Filed:
                                              Filed:09/23/20
                                                     08/24/20 Page
                                                              Page75of
                                                                     of12
                                                                        5



                                    ORDER

      IT IS ORDERED that plaintiff Wendy Alison Nora’s motion to alter or amend

judgment, Dkt. 104, is DENIED.

      Entered August 24, 2020.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                      5
Case: 3:19-cv-00003-jdp Document #: 121 Filed: 09/23/20 Page 8 of 12




                     EXHIBIT 2
       Case:
       Case:3:19-cv-00003-jdp
             3:19-cv-00003-jdp Document
                               Document#:
                                        #:121
                                           116 Filed:
                                               Filed:09/23/20
                                                      08/26/20 Page
                                                               Page91of
                                                                      of12
                                                                         4



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN




 IN RE: DISCIPLINE OF ATTORNEY
                                                                             ORDER
 WENDY ALISON NORA



       This order concerns discipline against Attorney Wendy Alison Nora in her capacities as

a lawyer and as a pro se litigant.

       The court previously sanctioned Nora by fining her $2,500 and suspending her from

practice in the Western District of Wisconsin for a period of six months. These penalties were

ordered stayed unless Nora submitted a further sanctionable filing. See Lisse v. HSBC Bank

USA, No. 16-cv-617-wmc, Dkt. 88 (W.D. Wis. Mar. 20, 2018).

       Shortly after, on March 30, 2018, the Wisconsin Supreme Court issued a final decision

in a disciplinary proceeding against Nora. In the Matter of Disciplinary Proceedings Against Wendy

Alison Nora, Attorney at Law, No. 2013AP653-D, 2018 WI 23. The court suspended Nora's law

license for one year, effective April 30, 2018. Under this court’s Local Rule 1.E.1., the discipline

imposed by the Wisconsin Supreme Court was automatically effective in this court. This

court’s order memorializing Nora’s reciprocal suspension stated that the March 20, 2018

sanctions order would continue in effect following any reinstatement of Nora's right to practice

before this court. In re: Discipline of Attorney Wendy Alison Nora, slip op. at 2 (W.D. Wis. April

13, 2018), available at Dkt. 90 in the ’617 case.

       Nora’s right to practice law has yet again been suspended by the Wisconsin Supreme

Court. In the Matter of Disciplinary Proceedings Against Wendy Alison Nora, Attorney at Law,

No. 2015AP2442-D, 2020 WI 70. The court suspended Nora's law license for two years,
      Case:
       Case:3:19-cv-00003-jdp
             3:19-cv-00003-jdp Document
                                Document#:#:121
                                             116 Filed:
                                                  Filed:09/23/20
                                                         08/26/20 Page
                                                                   Page10 of 4
                                                                        2 of 12




effective April 1, 2020. As with Nora’s previous suspension, her two-year suspension is

automatically effective in this court.

       Nora has committed further misconduct in this court since the March 20, 2018 order,

which gives the court reason to revisit the stayed sanctions against Nora. Notwithstanding her

suspension as a lawyer, Nora proceeded as one of three plaintiffs in a case that was removed to

this court and assigned Case No. 19-cv-3, subsequently captioned as Rinaldi v. State of

Wisconsin. The claims of the three plaintiffs were severed into separate cases. In her case,

No. 19-cv-62-jdp, Nora pressed frivolous claims that lawyers admitted to the Wisconsin bar

were involved in a conspiracy to allow mortgage lenders or servicers to use fabricated

documents to foreclose upon homeowners, with the state’s Office of Lawyer Regulation joining

the conspiracy by choosing not to investigate those misdeeds, but instead investigating the

lawyers, like Nora, who represented homeowners. The court dismissed the bulk of Nora’s

severed case as frivolous. See Dkt. 92 in Case No. 19-cv-62-jdp. The remaining parties

eventually stipulated to remand the case to state court. Dkt. 101 in Case No. 19-cv-62-jdp.

       Nora’s conduct in the Rinaldi litigation warrants a further sanction. Nora could not

represent her co-plaintiffs because of her suspension to practice in this court. Instead, one of

her co-plaintiffs, Roger Rinaldi, purported to transfer his interest in his claims to Nora. The

court dismissed the Rinaldi case without specifically addressing the propriety of the transfer

because the underlying conspiracy claims were frivolous. Rinaldi v. Wisconsin, No. 19-cv-3-jdp,

2019 WL 3802465 (W.D. Wis. Aug. 13, 2019). But the court noted that the assignment of

the claims to Nora was a blatant attempt to circumvent Nora’s suspension. And in the third

co-plaintiff’s case—to which Nora was not a party—Nora repeatedly littered the docket with

documents labeled as “for informational purposes” even after District Judge William Conley


                                               2
      Case:
       Case:3:19-cv-00003-jdp
             3:19-cv-00003-jdp Document
                                Document#:#:121
                                             116 Filed:
                                                  Filed:09/23/20
                                                         08/26/20 Page
                                                                   Page11 of 4
                                                                        3 of 12




made clear that it was inappropriate for her do to so. See King v. Wisconsin, No. 19-cv-63-wmc,

Dkt. 32 (W.D. Wis. Feb. 1, 2019).1

          Although Nora purported to be operating pro se in the Rinaldi case, that was a sham,

and her abusive litigation conduct has continued even after the 2018 suspension of her law

license in Wisconsin and after this court’s previous sanction order. The court concludes that it

is appropriate to lift the stay of the sanctions issued in the ’617 case. Accordingly, in addition

to her reciprocal two-year suspension, pursuant to the terms of the March 20, 2018 order,

Nora will be suspended from practicing in the District or Bankruptcy Courts for the Western

District of Wisconsin for six months following reinstatement of her Wisconsin license. She will

also be fined $2,500. Failure to pay that fine may result in further sanctions.

          Because Nora’s misconduct is not limited to her work as an attorney but includes her

efforts as a pro se litigant, the court will also bar Nora from filing her own civil cases for the

next two years. The bar on her pro se filings would not apply to any petition for a writ of habeas

corpus.



                                              ORDER

          IT IS ORDERED that:

          1. Attorney Wendy Alison Nora is fined $2,500 and she is suspended from practice in
             this district until (1) the day her license to practice law in Wisconsin is restored,
             plus six additional months; or (2) until she successfully petitions the chief judge to
             modify or vacate this order.




1
  Nora’s misconduct also continued in the Court of Appeals. The Court of Appeals for the
Seventh Circuit unstayed its previously assessed monetary sanction against Nora after she filed
frivolous appeals and engaged in “meritless and dilatory” motion practice. Matter of Lisse, 921
F.3d 629, 644–45 (7th Cir. 2019).


                                                  3
Case:
 Case:3:19-cv-00003-jdp
       3:19-cv-00003-jdp Document
                          Document#:#:121
                                       116 Filed:
                                            Filed:09/23/20
                                                   08/26/20 Page
                                                             Page12 of 4
                                                                  4 of 12




2. Nora is barred from filing civil lawsuits, with the exception of petitions for writs of
   habeas corpus, in this court for a period of two years.

Entered August 26, 2020.

                                     BY THE COURT:
                                     /s/
                                     ___________________________________
                                     JAMES D. PETERSON
                                     Chief District Judge




                                        4
